Citation Nr: 1536631	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-27 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches (also claimed as severe cluster headaches and catamemal vascular headaches) prior to January 6, 2011.

2.  Entitlement to an initial compensable evaluation for interstitial cystitis, status post caudal bilateral neuromodulation (also claimed as incontinence loss of bladder control and problematic voiding) prior to January 6, 2011.

3.  Entitlement to an initial compensable evaluation for degenerative joint disease first metatarsal joint, right foot, status post bunionectomy (also claimed as foot deformity and swelling of foot) prior to April 17, 2012 and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable evaluation for hypertension.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for right shoulder strain.

7.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 to November 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) in October 2008.  A statement of the case (SOC) was provided in June 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in June 2010. 

The Veteran was provided with a hearing before the undersigned Veterans Law Judge via live video teleconference on June 2015.  A copy of the transcript has been associated with the claims file.

In regard to the Veteran's claims for increased evaluations for migraines and interstitial cystitis, the Board notes that the scope of the Veteran's appeal is limited to the time period from initial evaluation to January 5, 2011, as she has been granted the maximum evaluation for each condition from January 6, 2011.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Here, as the maximum evaluations have been afforded from January 6, 2011 and the Veteran has not manifested any intention otherwise, the Board considers that period of the appeal to be resolved and shall limit its consideration to the time period prior.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased compensable evaluation for hypertension and increased initial compensable evaluation for degenerative joint disease first metatarsal joint, right foot, status post bunionectomy and in excess of 10 percent from April 17, 2012; entitlement to service connection for fibromyalgia and a right shoulder strain; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 6, 2011, the Veteran's service-connected migraine headaches were manifested by daily recurrent headaches, with intermittent severe headaches causing nausea, vomiting, dizziness, seeing spots, sensitivity to light, sound, and some fragrances, and requiring a mixture of continuous and strong medications, to include Botox injections into the head, to treat.  Severe headaches and requisite medication made the Veteran unable to go to conduct activities of daily living or engage in work like activities and occurred as often as at least 2 times per month, for a duration of 3 days at a time.

2.  Prior to January 6, 2011, the Veteran's service-connected interstitial cystitis, status post caudal bilateral neuromodulation was manifested by a requirement for the use of an appliance and the wearing of absorbent materials which must be changed at least 3 times per day.


CONCLUSIONS OF LAW

1.  Prior to January 6, 2011, the criteria for an evaluation of 50 percent for migraine headaches are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

2.  Prior to January 6, 2011, the criteria for an evaluation of 60 percent for interstitial cystitis, status post caudal bilateral neuromodulation are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115, Diagnostic Code 7512 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claim for entitlement to an initial compensable rating prior to January 6, 2011 for migraine headaches and interstitial cystitis, because the claims are granted in full herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).

The Veteran has been afforded a hearing before the Board.  In Bryant, 23 Vet. App. at 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.    When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected migraine headaches are rated as 10 percent from prior to January 6, 2011 and 50 percent disabling thereafter in accordance with 38 C.F.R. § 4.124a, DC 8100.  A 10 percent evaluation is provided for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  A 30 percent evaluation is provided for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A 50 percent evaluation is provided for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 50 percent evaluation is the highest evaluation warranted for migraines.

The Veteran's service-connected for interstitial cystitis, status post caudal bilateral neuromodulation is rated as noncompensable prior to January 6, 2011 and 60 percent disabling thereafter in accordance with 38 C.F.R. § 4.115, Diagnostic Code 7512.   A noncompensable evaluation is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night; or marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. post void residuals greater than 150 cc, uroflowmetry; 2. markedly diminished peak flow rate (less than 10 cc/sec), 3. recurrent urinary tract infections secondary to obstruction, or 4. stricture disease requiring periodic dilatation every 2 to 3 months.  Id.  A 20 percent evaluation is warranted for requiring the wearing of absorbent materials which must be changed less than 2 times per day; or daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  A 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.  A 40 percent evaluation is warranted for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day; or daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.  A 60 percent evaluation is warranted for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Background

Migraines

The Veteran claims that her service-connected migraine headaches are worse than reflected by her current 10 percent evaluation prior to January 6, 2011.  To this effect, the Veteran testified at her June 2015 Board hearing that she suffers from headaches on a nearly constant daily basis, with completely prostrating severe headaches requiring bedrest twice a month and lasting for 3 days at a time. She stated that she takes a number of medications to treat this condition, to include Botox injections into her head.  The Veteran testified that while the severity of the headache attacks themselves has worsened since she left service, the frequency of at least 2 prostrating attacks or more per month has remained unchanged.

A review of the Veteran's service treatment records reveals that she had a history of migraine headaches in the military.  On February 25, 1993 the Veteran was involved in a motor vehicle accident.  She was broadsided on the driver's side of the car.  She reported that she did not lose consciousness.  She was diagnosed with posttraumatic concussive syndrome and common migraines with posttraumatic symptoms.  In 2003 she complained of very painful headaches with associated nausea, photosensitivity, and phonic sensitivity.  She denied aura, blurred vision, numbness or tingling.  In June 2005 the Veteran reported the "worst headaches of my life."  She was sent to a neuropsychologist who diagnosed catamernal
headaches even though she had a hysterectomy several years prior to the diagnosis. She continued to use Zomig for relief, but stated this was not working.  There were very few complaints of migraine headaches during 2006 to 2007.

A review of the Veteran's outpatient treatment records reveals that the Veteran has been continuously treated for her migraine headaches throughout the course of her claim and appeal.

In March 2008, the Veteran was provided with a VA examination.  At the examination the Veteran reported that during the prior 12 months she experienced cluster headaches with a frequency of weekly.  The Veteran also reported that these headaches are mostly prostrating.  On physical examination the Veteran's strength and bulk and muscle tone were noted to be normal.  Sensation testing was limited to light touch.  The Veteran refused pinprick and vibratory testing, citing back pain.  Light touch sensation was intact throughout.  Imaging of the head on April 10, 2008 was normal.  The examiner diagnosed migraine headaches.

In January 2011, the Veteran was provided with an additional VA examination.  At the examination, the Veteran reported that, during the prior 12 months, she experienced daily headaches, with severe prostrating headaches occurring weekly.  It was noted that these headaches can last more than 2 days.  The Veteran was noted to take continuous medication for these headaches.  The examiner found that the Veteran is unable to perform occupational tasks or activities of daily living during these prostrating attacks.  The examiner diagnosed migraine headaches.

In April 2012, the Veteran was provided with an additional VA examination.  At the examination, the Veteran reported that, during the prior 12 months, she experienced daily headaches, with severe prostrating headaches more than twice per month.  It was noted that these headaches can last more than 2 days.  The Veteran was noted to take continuous medication for these headaches.  The examiner found that the Veteran is unable to perform occupational tasks or activities of daily living during these prostrating attacks.  The examiner diagnosed migraine headaches.

Interstitial Cystitis

The Veteran contends that her interstitial cystitis during the period prior to January 6, 2011 is worse than currently reflected by her noncompensable evaluation.  In this regard, at the 2015 Board hearing, the Veteran testified that she has to wear absorbent pads for her condition, which must be changed at least 3 times per day.  The Veteran also testified that she has had to constantly use a neuro-stimulator device daily for voiding purposes since she left military service in December 2007.  Additionally, the Veteran contends that her condition has been continually painful since leaving service.  The Veteran stated that she has to void approximately every 30 minutes to 1 hour on a daily basis.  In this regard, she stated that, although it was not noted on the January 2011 VA examination, she had to excuse herself on a couple of occasions during the interview due to voiding.

Service treatment records show that the Veteran had an ultrasound performed on November 12, 1992.  That ultrasound showed that there were multiple cysts seen on the ovaries.  This was treated by ovary contraceptive pill suppression.  The Veteran received a diagnosis of interstitial cystitis on April 17, 2007.  This was preceded by complaints of abdominal pain.   On July 3, 2007 the Veteran was sent to a urology specialist.  The Veteran reported that she had stress incontinence if she waited too long.  The Veteran denied voiding frequency.  At this examination incontinence could not be elicited by direct pressure to the bladder.  Delayed incontinence was noted almost a minute and a half after pressure was released.  The Veteran was given a cystometrogram to evaluate incontinence.  There was no evidence of incontinence on that examination.  It was recommended that the Veteran have caudal bilateral neuromodulation performed to control her urges.  In September 2007 the Veteran was given the first of the two step procedure to insert the neuromodulation device and in October 2007 the second phase was completed.  There are no treatment records for incontinence after July 2007.

A review of the Veteran's outpatient treatment records reveals that she has continued to be treated for incontinence and voiding dysfunction due to her interstitial cystitis throughout the period of appeal.

The Veteran was provided with a VA examination in March 2008.  At the VA examination the Veteran reported fatigue, weakness, flank pain, and pelvic pain.  The Veteran reported urgency, hesitancy, weak stream, dribbling, frequency of urination less than 1 hour apart, and nocturia of 4 times per night.  The Veteran reported the use of absorbent materials that require changing 2 to 4 times per day.  On physical examination there was abdominal tenderness noted.  There was normal pereneal sensation, no peripheral edema, and normal pulses.  Testing included ultrasound of the kidneys which were normal without cystic or mass finding or renal calcifications.  A normal ultrasound of the kidneys was noted.  The Veteran declined pelvic examination and rectal examination.  The examiner diagnosed interstitial cystitis with cystocele overactive bladder and urinary incontinence.  It was noted that the Veteran was implanted with a neuro-stimulation device in October 2007 to regulate voiding and bladder pain.

The Veteran was provided with an additional VA examination in January 2011.  The Veteran reported that symptoms of pain have continued to increase over the past couple of years.  In particular, the Veteran stated that if she does not immediately use the restroom every 2 hours, she experiences severe pain.   She also stated that she gets up frequently to urinate during the night.  She stated that she could not engage in sexual activity due to her condition and that she experienced frequent yeast infections.  The examiner noted that the Veteran's condition has become progressively worse and requires continuous treatment.  It was also noted that the Veteran currently has a neuro-stimulation device implanted to treat her condition.  The Veteran voids every 1 to 2 hours during the day and 4 times at night.  She requires the use of absorbent materials that must be changed 2 to 4 times per day.  The Veteran was diagnosed with interstitial cystitis.

Analysis

Migraines

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports entitlement to an evaluation of 50 percent for the service-connected migraine headaches for the entire period of appeal prior to January 6, 2011.  The evidence of record before the Board shows the Veteran's migraine headaches were, or at least more nearly equivalent of, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the time period from December 1, 2007.

The Board finds that the Veteran's statements regarding the frequency and severity of her migraine headaches during the appeal period were both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to discuss the symptoms of her migraine headaches as such are subject to direct experience.  Furthermore, the Veteran is found to be credible, as her statements during the appeal period have remained consistent and are further supported by the medical evidence of record.

During the period of appeal, based upon the Veteran's competent and credible statements and supporting medical documents, it appears that the Veteran was suffering from very frequent prostrating attacks, consisting of severe migraine events lasting for up to 3 days at a time, at least twice per month. While in the military, treatment records showed that the Veteran was suffering from recurrent attacks that were so severe as to require medication and bedrest.  Further, at her 2008 VA examination, she reported suffering from these severe migraines on a weekly basis and having to use a regimen of medications to treat. 

Although the RO initially awarded the Veteran a 10 percent evaluation because service treatment records and outpatient treatment records immediately post-service were negative for any showing of treatment of prostrating attacks at a frequency described by the Veteran at her March 2008 VA examination, the Board notes that there is no requirement that the Veteran actually seek treatment for every prostrating attack suffered due to her migraine headaches.  The Board recognizes that the mere absence of medical records does not contradict a veteran's statements about symptom history.  See Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  Moreover, the Veteran is competent to describe her observable symptoms, of which prostrating migraine headaches would be considered.  Barr v. Nicholson, 21 Vet. App. 303   (2007).

As such, based upon the Veteran's credible 12 month history provided to the VA examiner March 2008, it was noted that she was experiencing prostrating headaches on average of once per week, which would obviously cover the period beginning on December 1, 2007.  Additionally, in her 2015 Board testimony and subsequent VA examinations in January 2011 and April 2012, at which it was also found that the Veteran suffered from very frequent prostrating attacks productive of severe economic inadaptability, and upon which the RO based its decision to increase the Veteran's evaluation to 50 percent, the Veteran indicated that her most current frequency of headaches similar to what she had been experiencing from 2007 to 2011.  Accordingly, and in the interest of fairness and consistency, the Board finds that, providing the Veteran the benefit of the doubt regarding her statements of headache frequency and severity, the criteria for a 50 percent evaluation based upon very frequent prostrating attacks productive of severe economic inadaptability is met from December 1, 2007 to present.

It does not appear from the Veteran's treatment records that her condition ever improved to such an extent that her frequency and requiring prescription medications decreased during the period from December 2007 to January 2011.  

As such, the Board finds that an evaluation of 50 percent is warranted for the entire period from December 1, 2007 to January 5, 2011.  The Veteran's migraines were prostrating and very frequent, more so that the mere once a month requirement for a 30 percent evaluation.   Additionally, the Veteran has provided numerous statements from her primary care physicians indicating that the severity of the migraines would prevent her from working during prostrating attacks, thereby leading to severe economic inadaptability.

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's migraine headaches.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected migraine headaches.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment is adequately contemplated by the rating criteria under Diagnostic Code 8100.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's migraine headaches presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the preponderance of the evidence shows that the Veteran's migraine headaches best approximates the schedular rating criteria for a rating of 50 percent for the period of time on appeal.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.

Interstitial Cystitis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports entitlement to an evaluation of 60 percent for the service-connected interstitial cystitis for the entire period of appeal prior to January 6, 2011.  The Board finds that the evidence of record shows that the Veteran's interstitial cystitis was, or at least more nearly equivalent of, a condition requiring the use of an appliance during the time period from December 1, 2007.

The evidence shows that the Veteran required the implantation of a neuro-stimulation device for regulation of voiding and decrease of abdominal pain in October 2007.  Post-service treatment records and VA examinations all referenced the use of this device and that the Veteran's condition required such.


It does not appear from the Veteran's treatment records that her condition ever improved to such an extent that she did not require the use of an implanted neuro-stimulation device during the appeals period.  

As such, the Board finds that an evaluation of 60 percent is warranted for the entire period from December 1, 2007 to January 5, 2011.  The Veteran's interstitial cystitis required treatment requiring the use of an appliance (implanted neuro-stimulation device)  throughout the appeals period.

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's interstitial cystitis.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected interstitial cystitis.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment is adequately contemplated by the rating criteria under Diagnostic Code 7512.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's interstitial cystitis presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the preponderance of the evidence shows that the Veteran's interstitial cystitis best approximates the schedular rating criteria for a rating of 60 percent for the period of time on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial evaluation of 50 percent for migraine headaches (also claimed as severe cluster headaches and catamemal vascular headaches) prior to January 6, 2011 is granted, subject to the laws and regulation governing the award of monetary benefits.

Entitlement to an initial evaluation of 60 percent for interstitial cystitis, status post caudal bilateral neuromodulation (also claimed as incontinence loss of bladder control and problematic voiding) prior to January 6, 2011 is granted, subject to the laws and regulation governing the award of monetary benefits.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims for service connection for fibromyalgia and right shoulder strain, increased evaluations for hypertension and degenerative joint disease first metatarsal joint, right foot, status post bunionectomy, and entitlement to a TDIU.
 
First, remand is required to obtain the Veteran's Social Security Administration (SSA) records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)  (2014).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The claims file shows that the Veteran had applied for SSA benefits via 2009 correspondence from SSA requesting medical records from VA, but does not contain any other associated medical records or documentation of a decision.  As such, remand is required to obtain the SSA records. 

Second, remand is required to obtain outstanding private treatment records identified by the Veteran at the 2015 Board hearing.  The Veteran indicated that she had been treated extensively after service by a Dr. Hellonich for fibromyalgia.  Although she claimed that she had provided VA with an authorization to obtain such records and that the RO had been provided with some of these records, the claims file does not reflect such assertions.  The duty to assist is a two-way street.  If the Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, in this case, it appears that the Veteran had initially intended to provide VA with the necessary information to obtain these records and, for whatever reason, they were never associated with the claims file.  Additionally, the Veteran did again provide such information at the 2015 Board hearing.  Therefore, the Board shall afford the Veteran one more opportunity to provide an authorization for these records, as they may be greatly dispositive in regard to the issue of the diagnosis and etiology of her claimed fibromyalgia.  Upon securing such authorization, the RO should make every attempt to obtain and associate such records with the claims file, to include documenting its efforts and providing the Veteran and her representative notice where necessary.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 20014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  In particular, the AMC should provide the Veteran with a VA Form 21-4142 (Authorization and Consent to Release Information to VA) in order to obtain records from Dr. Hellonich.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. Contact the SSA and obtain all medical records associated with the Veteran's disability award. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Notice must be provided to the Veteran and her representative. The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, notice that the Veteran is ultimately responsible for providing the evidence, and notice that the Veteran may provide alternative forms of evidence. Associate all documents obtained with the claims file.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


